DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and currently under consideration for patentability under 37 CFR 1.104

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Non-provisional app 15/885232 filed on February 2, 2017) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 June 2020 and 21 August 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and all dependent claims thereof, stems from “method of claim 21” (see line 1, claim 5), which is indefinite as there is no claim 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of steps or acts of hemodynamic monitoring of a patient to provide enhanced time varying cardiac output measurement. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“...deriving an arterial pressure cardiac output (APCO) of the patient based upon the measured peripheral arterial pressure and an APCO algorithm; deriving a thermodilution based cardiac output of the patient based upon the measured central blood flow and a thermodilution based cardiac output algorithm, wherein the APCO has a higher bandwidth and a lower accuracy than the thermodilution based cardiac output; calibrating with a processor the APCO based upon the thermodilution based cardiac output to produce an enhanced time varying cardiac output having a bandwidth greater than the thermodilution based cardiac output and an accuracy greater than the APCO.”

These limitations describe a mathematical calculation. Furthermore, the limitations also amount to a mental process as the skilled artisan is capable of looking at biophysical signal data and making a mental assessment thereafter (or using pen and paper).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...measuring concurrently peripheral arterial pressure of the patient with a peripheral artery sensor and central blood flow in the patient with a pulmonary artery catheter using thermodilution... and displaying the enhanced time varying cardiac output on an electrical visual display.”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the judicial exception and outputting. 
Furthermore, the additional limitations do not add significantly more to the judicial exception as they pertain to well-known and generically recited techniques for obtaining widely known types of data (peripheral arterial pressure and central blood flow). 
Dependent claims 2-10 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.
Therefore, claims 1-10 are not patent eligible under 35 USC 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791